Mr. Justice McAllister delivered the opinion of the Court: The appellant presents a record in this cause, upon which error is assigned, where the only matter in controversy is the proper result of an intricate and complex account. There has been no reference to a master, but a mass of figures is embodied, and counsel, in effect, say, we want the Supreme Court to do the labor of stating, making the computations and give us the result, in a written opinion, of such account. We have repeatedly said, that an intricate and complex account is not a fit subject for examination in a court of justice; that counsel can not impose upon us the duties which appropriately belong to a master in chancery. The decree in this case will be reversed, and the cause remanded, with directions to refer the matter in dispute to a master in chancery, to take and state the account between the parties. The costs in this court will be equally divided between the parties. Decree reversed.